Exhibit 10.21
 
[img001.jpg]
 
AGREEMENT FOR PURCHASE OF ACCOUNTS
 
THIS AGREEMENT is made on June 7, 2012 by and between Health Revenue Assurance
Associates, Inc. (a Maryland Corporation) having its principal place of business
at 8551 West Sunrise Blvd., Suite 304, City of Plantation, County of Broward,
State of Florida, 33322 (hereinafter referred to as "Seller") and AEROFUND
FINANCIAL, INC., having an established place of business at 6910 Santa Teresa
Boulevard, San Jose, California 95119 (hereinafter referred to as "Purchaser").
 
1.    PURCHASE OF ACCOUNTS. Seller for and in consideration of the sums set
forth in the annexed Exhibit A (such Exhibit A as the same may be supplemented
or added to from time to time being hereinafter called "Exhibit A") and in
annexed Exhibit B, and other good and valuable consideration, receipt of which
is acknowledged, does hereby sell to Purchaser, its successors and assigns, all
of Seller's right, title and interest in and to Seller's accounts receivable set
forth in Exhibit A, or subsequently purchased, which is made a part hereof, and
all monies due or which may become due upon such accounts receivable (hereafter
"Accounts"). Seller authorizes Purchaser to insert the Exhibit A required
account information whenever accounts are subsequently purchased. Exhibit A may
be sent by FAX, mail or hand delivered to Purchaser, and this Agreement and
Exhibits A and B hereto shall govern all subsequently purchased accounts.
Purchaser is not obligated to buy any account from Seller. Purchaser may
exercise its sole discretion in approving the credit of each account debtor
before buying any account. Purchaser shall have, with respect to the Accounts,
all the rights and remedies of any unpaid seller under the Uniform Commercial
Code and other applicable law, including the rights of replevin, claim and
delivery, reclamation, and stoppage in transit.
 
2.    AUTHORITY OF PURCHASER. Seller hereby acknowledges and agrees that
Purchaser, and its successors and assigns, shall have the irrevocable authority
(a) to sell, set over, pledge, compromise, or discharge the whole, or any part,
of such accounts; (b) to ask, demand, collect, receive, sue, and give releases
for the monies due, or which may become due, upon such accounts receivable and
to compromise, prosecute, or defend any action, claim, case, or proceeding
relating to accounts purchased by Purchaser, including the filing of a claim or
the voting for or against a plan in any bankruptcy case, all in Purchaser's name
or Seller's name, as Purchaser may choose; (c) to prepare, file, and sign
Seller's name on any notice of lien, claim of mechanic's lien, assignment or
satisfaction of lien or mechanic's lien or similar document; (d) at any tin 0,
whether or not Seller is in default hereunder, to notify all account debtors to
pay Purchaser directly; (e) to receive, open, and dispose of all mail addressed
to Seller for the purpose of collecting accounts and shall be appointed as
limited agent with no fiduciary responsibility to execute Seller's name on any
post office change of address form; (f) to endorse Seller's name on any checks
or other forms of payment on accounts assigned to Purchaser; (g) to charge any
reserve accounts held by Purchaser in the name of Seller for miscellaneous
expenses incurred by Purchaser related to administration of this Agreement and
the transactions hereunder, including but not limited to wire fees, FedEx fees,
collection costs and legal fees, or for any other charges or fees payable under
this Agreement and (h) to do all acts and things necessary or proper, in
furtherance of any such purposes.
 
3.    REPRESENTATIONS, WARRANTIES AND COVENANTS. To induce Purchaser to render
its services available to Seller, and with full knowledge that the truth and
accuracy of the following are being relied upon by the Purchaser in the purchase
and remittance for the accounts receivable acceptable to Purchaser, the Seller
represents, warrants, covenants and agrees that:
 

 
a.
Seller is properly licensed and authorized to operate the business of coding
services for hospitals under the trade name(s) n/a.; and Seller's trade name(s)
has(ve) been properly filed and published as required by applicable law. Seller
has fulfilled all the federal, state and local requirements of law in properly
registering itself to do business at all addresses in which it is located.

 
 
 

--------------------------------------------------------------------------------

 
 

       
b.
The Seller is the absolute owner of each account receivable set forth in Exhibit
A and has full legal right to make said sale thereof;
       
c.
The correct amount of each receivable is as set forth in Exhibit A and is not in
dispute;
       
d.
The payment of each account receivable is not contingent upon the fulfillment of
any obligation or contract, past or future, and any and all obligations required
of the Seller have been fulfilled as of the date of this Agreement;
       
e.
Each account receivable set forth in Exhibit A is based on an actual sale and
delivery of goods and/or services actually rendered, is presently due and owing
to Seller, is not in default, has not been previously sold, assigned,
transferred, or pledged, and is free of any encumbrance or lien;
       
f.
There are no defenses, offsets, or counterclaims against any of the accounts
receivable, and no agreement has been made under which the account debtor may
claim any deduction or discount, except as otherwise stated in any of the
accounts receivable set forth in Exhibit A;
       
g.
Each account receivable set forth in Exhibit A shall be the property of the
Purchaser and shall be collected directly by Purchaser, but if for any reason it
should be paid to Seller, Seller shall promptly notify Purchaser of such
payment, shall hold any checks, drafts, or monies so received in trust for the
benefit of Purchaser, and shall promptly endorse, transfer and deliver the same
to Purchaser;
       
h.
Purchaser shall have the right of endorsement, and also the right to require
endorsement by Seller, on all payments received by Purchaser on Seller's
account;
       
i.
The Seller and, to Seller's best knowledge, each account debtor set forth in
Exhibit A is, are, and shall remain solvent as that term is defined in the
Federal Bankruptcy Code;
       
j.
Each account debtor named in Exhibit A will not object to the payment for, or
the quality or the quantity of, the subject matter of the account receivable and
is liable for the amount set forth in Exhibit A;
       
k.
Each account debtor set forth in Exhibit A shall be promptly notified after
acceptance by Purchaser that the account receivable has been transferred to and
is payable to Purchaser;
       
1
The Seller's place of business and the place where the records concerning all
accounts receivable herein referred to are kept is the one set forth at the
beginning of this Agreement, and Seller will promptly advise Purchaser in
writing if such place of business or record keeping is changed or a new place of
business or record keeping is added;
       
m.
All accounts receivable forwarded to Purchaser and acceptable to Purchaser after
the date hereof, shall comply with each and every one of the foregoing
representations, warranties, covenants and agreements referred to above in this
Paragraph 3;
       
n.
Seller will not assign, transfer, sell, or grant any lien or security interest
in accounts to any other party, without Purchaser's prior written consent;
       
o.
Seller will, upon sale to Purchaser, make proper entries on its books and
records disclosing the absolute sale of said accounts to Purchaser;

 
 
2

--------------------------------------------------------------------------------

 
 

  P.
There are no proceedings or investigations, pending or threatened, against
Seller before any court, regulatory body, administrative agency, or other
tribunal or government instrumentality; and
        q. Each account identified in Exhibit A has been created in accordance
with and complied with applicable law.

 
4.    ADJUSTMENTS, CHARGE BACKS, AND INDEMNIFICATION. In the event of a breach
of any of the representations, warranties, and covenants set forth in Paragraph
3, including a dispute between the Seller and any account debtor set forth in
Exhibit A, Seller shall promptly advise Purchaser and shall, subject to the
Purchaser's approval, adjust such disputes and advise Purchaser of adjustment.
Purchaser shall have the right at any time to charge back to Seller's account
the amount of any allowance, return or account receivable, full or partial
payment of which is delayed or refused by an asserted counterclaim, defense or
offset by an account debtor, or by reason of an account debtor's insolvency or
financial inability to pay, and any expenses and legal fees incurred by
Purchaser in any attempt to collect any disputed account, together with fees
pursuant to Exhibits A and B from the date of purchase of the account in
dispute, whether such dispute is valid or invalid.
 
5.    SECURITY INTEREST. In order to secure Seller's now existing or hereafter
arising obligations to Purchaser under Paragraph 3, 4, 10 and 11 hereof, and the
legal fees and expenses set forth in Paragraph 8 hereof, Seller hereby grants to
Purchaser a continuing lien upon and security interest in Seller's now existing
or hereafter arising rights and interest in the following (the "Collateral"):
All accounts, accounts receivables, contract rights, instruments, documents,
chattel paper, general intangibles, (including but not limited to trademarks,
trade names, patents, copyrights and all other forms of intellectual property,
and tax refunds), returned and repossessed goods and all rights as a seller of
goods; all collateral securing any of the foregoing; all deposit accounts,
special and general, whether on deposit with Secured Party or others; all
inventory wherever located; all present and future claims against any supplier
of any of the foregoing, including claims for defective goods or over payments
to or under shipments by supplier; all proceeds arising from the lease or rental
of any of the foregoing; INVENTORY RETURNED BY SELLER TO ITS SUPPLIERS SHALL
REMAIN SUBJECT TO PURCHASER'S INTEREST; all equipment and fixtures; NONE OF
WHICH THE seller IS AUTHORZED TO SELL, LEASE OR OTHERWISE DISPOSE OF WITHOUT THE
WRITTEN CONSENT OF SECURED PARTY. all warranty and other claims against any
vendor or lessor of any of the foregoing; all cash and non-cash proceeds of any
of the foregoing, in whatever form (including proceeds in the form of inventory,
equipment or any other form of personal property), including proceeds of
proceeds; and all investment property. Seller is not authorized to sell,
transfer or otherwise convey any Collateral, except for the sale of finished
inventory held for sale in the Seller's usual course of business, without
Purchaser's consent. Seller agrees to sign such financing statements, in a form
satisfactory to Purchaser, which Purchaser may at any time desire to file in
order to protect or perfect Purchaser's security interest.
 
6.    DEFAULT. An event of default shall be deemed to have occurred, and
(without implying any obligation of Purchaser to buy accounts) Purchaser may
cease buying accounts and may immediately exercise its rights and remedies with
respect to the Collateral as a secured party under this Agreement, the Uniform
Commercial Code, and applicable law, upon the happening of one or more of the
following:
 

 
a.
Seller shall fail to make any payments required to be made to Purchaser under
this Agreement including, without limitation, any payments required to be made
in accordance with Paragraph 10; when due;
       
b.
Seller breaches any term or condition of this Agreement.
       
c.
Seller shall commence any voluntary case under the Federal Bankruptcy Code, or
shall make an assignment of the benefit of creditors, or shall consent to the
appointment of a receiver or custodian for a substantial portion of its assets;
       
d.
An involuntary case under the Federal Bankruptcy Code is filed against Seller;

 
 
3

--------------------------------------------------------------------------------

 
 

 
e.
Seller shall become insolvent in that its debts are greater than the fair value
of its assets, or Seller is generally not paying its debts as they become due;
       
f.
Any involuntary lien, levy, garnishment, attachment or the like is issued
against or attached to the accounts purchased by Purchaser or the Collateral,
and the same is not released within ten (10) days;
       
g.
Any representation or warranty made by Seller in this Agreement or pursuant to
this Agreement proves to have been false or misleading when made;
       
h.
Any guarantor of Seller's obligations to Purchaser hereunder fails to perform or
observe any of its obligations to Purchaser or notifies Purchaser of an
intention to rescind, modify, terminate or revoke any guaranty, or any such
guaranty ceases to be in full force and effect for any reason whatsoever; and
       
i.
Purchaser's security interest in any Collateral or other security for Seller's
obligations becomes impaired for any reason.

 
7.    PAYMENT. Upon acceptance by Purchaser of Exhibit A and purchase by
Purchaser of the accounts described thereon, Purchaser agrees to pay Seller the
amount set forth as the "ADVANCE" on Exhibit A. Purchaser further agrees, upon
collection in full of the Accounts to pay over any unearned fees held by
Purchaser to Seller less any deductions, discounts, indemnifications, and/or
known or anticipated charge backs provided for in Paragraphs 3 or 4, less any
repurchase obligations under Paragraph 10, less any others costs or fees
incurred under this Agreement, including but not limited to fees identified in
Paragraph 8 of this Agreement and in Paragraphs 3, 4, and 5 of Exhibit B. Any
such credits shall be calculated and paid, in accordance with the reserve
release schedule on Exhibit B, at the end of each month of this Agreement.
 
8.    ATTORNEYS' FEES. The Seller will pay any and all legal expenses and
reasonable attorneys' fees that Purchaser incurs (a) in negotiating, preparing,
or administering this Agreement and any documents prepared in connection
herewith; or (b) in any way arising out of this Agreement; or (c) in enforcing
this Agreement against Seller or protecting or enforcing its security interest
in the Collateral or any other right granted by Seller to Purchaser or arising
under applicable law, whether or not suit is brought; or (d) in collecting
accounts for which there has been a breach of any of the warranties,
representations, or covenants set forth in Paragraphs 3, 4, or 10, or a partial
or total failure or delay in payment by the account debtor for any reason,
including insolvency, bankruptcy, or financial inability to pay; or (e) in the
representation of Purchaser in connection with any bankruptcy case or insolvency
proceeding involving Seller, the Collateral, any account debtor, or any accounts
purchased by Purchaser.
 
9.    SEVERABILITY AND CHOICE OF LAW. In the event that any provision of this
Agreement is deemed invalid by reason of the operation of any law, or by reason
of any interpretation placed on any law by the courts, this Agreement will be
construed as not containing such provision and the remainder of the Agreement
shall remain in full force and effect. This Agreement has been transmitted by
Seller to Purchaser at Purchaser's office in the State of California and has
been executed and accepted by Purchaser in the State of California. This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of California.
 
10.           REPURCHASE AND RECOURSE. Seller further agrees that if any account
or portion thereof is not paid by the account debtor within ninety (90) days of
the date of account (as identified on an invoice or otherwise) for any reason,
including the account debtor's insolvency or financial inability to pay, Seller
shall, upon demand by Purchaser, repay to Purchaser any amount paid by Purchaser
to Seller in consideration for the sale of said account, plus the Purchaser's
earned fee in accordance with Exhibit B. Purchaser can apply any contingency and
fee refunds due to Seller under Exhibit B and Paragraph 7 to Seller's
obligations under this paragraph. Purchaser's security interest in the
Collateral will secure Seller's obligations under this paragraph.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           NO LIEN TERMINATION WITHOUT RELEASE. In recognition of Purchaser's
right to have all its attorneys' fees and other expenses incurred in connection
with this Agreement secured by its Collateral, not withstanding payment in full
of all obligations by Seller, Purchaser shall not be required to record any
terminations or satisfactions of any of its liens on the Collateral unless and
until Seller and all guarantors of Seller's obligations to Purchaser have
executed and delivered to Purchaser releases in the form of Exhibit "C" of all
claims, known and unknown which exist as of the date thereof. Seller understands
that this provision constitutes a waiver of its rights under Section 9-513 of
the Uniform Commercial Code.
 
12.           VENUE. The parties agree that any suit, action or proceeding
arising out of the subject matter hereof, or the interpretation, performance or
breach of this Agreement, shall, if Purchaser so elects, be instituted in the
United States District Court for the Northern District of California or any
court of the State of California located in San Jose, California (the
"Acceptable Forums"). Each party agrees that the Acceptable Forums are
convenient to it, and each party irrevocably submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue
that it may have under the laws of the State of California or otherwise in those
courts in any such suit, action or proceeding. Should such proceeding be
initiated in any other forum, Seller waives any right to oppose any motion or
application made by Purchaser as a consequence of such proceeding having been
commenced in a forum other than an Acceptable Forum.
 
13.           TERM AND TERMINATION. The term of this Agreement shall be one (1)
year from the date hereof, and from year to year thereafter, unless terminated
in writing by Purchaser or Seller no later than thirty (30) days and no earlier
than sixty (60) days prior to each anniversary date. Any termination of this
Agreement shall not affect the security interest granted hereby or the
warranties, covenants, or obligations of Seller hereunder, and this Agreement
shall continue to be effective until all transactions entered into and
obligations incurred hereunder have been completed and satisfied in full.
 
14.          WAIVER OF JURY TRIAL. SELLER WAIVES ANY RIGHT TO A JURY TRIAL IN
ANY ACTION HEREUNDER OR ARISING OUT OF PURHASER'S TRANSACTIONS WITH SELLER, TO
THE EXTENT AUTHORIZED BY LAW.
 
15.           MODIFICATIONS. This Agreement cannot be modified orally. No
modification of this Agreement shall be effective for any purpose unless it is
in writing and executed by an officer of Purchaser authorized to do so. All
prior agreements, understandings, representations and negotiations, if any, are
merged into this Agreement.
 
IN WITNESS WHEREOF, the Seller has executed this Agreement on the day and year
above written and the Purchaser has noted its acceptance by its authorized
representative.
 
Accepted San Jose, California on 06-11-12:
 

AEROFUND FINANCIAL   SELLER: Health Revenue Assurance Associates, Inc.        
By: /s/ Janet Godard   By: /s/ Robert Rubinowitz  
(Authorized Signature)
   
(Authorized Signature)
            Janet Godard, EVP/Sales/Mrktg     Robert Rubinowitz, President      
 
(Print Name and Title)

 
 
5

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 
Rebate and Retention Schedule
Exhibit "B"
 

CLIENT: Health Revenue Assurance Associates, Inc. DATE: June 7, 2012

 
1.    ADVANCE RATE. PURCHASER shall advance 85% of the net face amount of
purchased / accounts, as stated on an invoice or otherwise, and shall retain 15%
of the net face amount in fee escrow for payment of fees by Seller for
Purchaser's services, as those fees are more further described below.
 
2.   FEE. Purchaser shall collect a fee for its services based upon the number
of days between the purchase date of a purchased account and the date that is
one business day after the date payment is received on the purchased account by
Purchaser. The fee shall be calculated based upon the following schedule:
 
One point eighty five percent (1.85%) for the first thirty (30) days and an
additional point thirty two percent (.32%) every five (5) days thereafter.
 
3.   RESERVE RELEASE: Reserves shall be paid on the first and fifteenth of the
month.
 
4.   BREACH OF WARRANTY. All purchased accounts that remain unpaid after 30 days
due to Seller's breach of contractual representation, warranty, or covenant,
shall accrue additional fees at the rate of 1.0% for every 15 days until paid.
 
 
6

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 
Rebate and Retention Schedule
Exhibit "B" (continued)
 
5.         SPECIAL FEES:
 
a.   "Misdirected Payment Fee" - Seller shall pay to Purchaser on demand a fee
of fifteen percent (15%) of the amount of any payment on account of an account
purchased hereunder which has been received by Seller and not delivered in kind
to Purchaser within 3 business days following the date of receipt by Seller.
 
b.   "Prime Adjustment Fee" - The rates quoted herein are designed to be as
competitive as possible given current financial conditions. Therefore an
additional fee equal to the Prime Rate minus 3.25% shall be charged against the
purchased account disclosed on the collection report and reserve report at time
of collection. For purposes of this agreement the Prime Rate shall be the same
as reflected in The Wall Street Journal (Western Edition). (waived)
 
c.   "Missing Notation Fee" - Seller shall pay to Purchaser on demand a fee of
fifteen percent (15%) of the face amount of any invoice evidencing a purchased
account that is sent by Seller to an account debtor which does not contain a
notification that the account has been assigned to and payment thereunder is to
be made only to Purchaser. Enforced only if the payment has been received by the
seller and not delivered in kind to purchaser within 3 business days following
the date of receipt by Seller.
 
6.         SET UP CHARGE. There will be a one-time set up charge of $450.00, due
at the signing of the contract.
 
7.         MAXIMUM FACILITY. The maximum facility shall be the maximum amount of
accounts purchased by Purchaser and unpaid by the account debtor(s) at any given
time. The Maximum Facility shall not exceed one million dollars ($1,000,000.00).
 
8.         EARLY TERMINATION. Seller shall pay Purchaser a penalty of one half
of one percent (.50%) of the maximum facility amount for each month left in the
term of the contract if Seller terminates this Agreement prior to the expiration
of the term as defined in paragraph 13 of the AGREEMENT FOR PURCHASE OF
ACCOUNTS. If after a 6 month period, Seller is able to obtain a traditional bank
line of credit with an FDIC Insured Bank, Seller may terminate the remainder of
the agreement with Purchaser with no termination fee so long as Purchaser is
given a written 60 day notice.
 
Accepted San Jose, California on 06/11/12
 

AEROFUND FINANCIAL   SELLER: Health Revenue Assurance Associates, Inc.        
By: /s/ Janet Godard   By: /s/ Robert Rubinowitz  
(Authorized Signature)
   
(Authorized Signature)
           
Janet Godard, EVP/Sales/Mrktg
    Robert Rubinowitz, President  
 
   
(Print Name and Title)

 
 
7

--------------------------------------------------------------------------------